       Case 2:20-cv-02703-NJB-MBN Document 81 Filed 06/02/21 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF LOUISIANA

 KENNETH JOHNSON                                                                 CIVIL ACTION


 VERSUS                                                                          NO. 20-2703


 STATE OF LOUISIANA, ET AL.                                                      SECTION: “G”



                                         ORDER AND REASONS

        Pending before the Court is “Plaintiff’s Motion to Stay Proceedings for 90 Days” filed by

Plaintiff Kenneth Johnson (“Plaintiff”). 1 In the instant motion, Plaintiff requests a 90 day stay of

this action because “the Louisiana Supreme Court has ordered [Plaintiff’s counsel to] inactive

status to practice law for a period commending June 1 through August 30, 2021.” 2 Defendants

Judge Christopher Boudreax, Kristine Russell, Allie Fournet, Craig Webre, Nicholas Pepper,

Lafourche Parish School Board, Richmond Boyd, and Kaina Boyd do not oppose Plaintiff’s

request for a 90-day stay. 3

        In Landis v. North American Co., the Supreme Court recognized that “the power to stay

proceedings is incidental to the power inherent in every court to control the disposition of the

causes on its docket with economy of time and effort for itself, for counsel, and for litigants.” 4 The

Supreme Court noted that “how this can best be done calls for the exercise of judgment, which



         1
           Rec. Doc. 75. Upon motion by Plaintiff, the instant motion was expedited and noticed for submission on
June 2, 2021.
        2
            Rec. Doc. 75-1.
        3
            See Rec. Docs. 79, 80.
        4
            299 U.S. 248, 254 (1936).



                                                        1
       Case 2:20-cv-02703-NJB-MBN Document 81 Filed 06/02/21 Page 2 of 2



must weigh competing interests and maintain an even balance.” 5 Therefore, a district court has

“discretionary power to stay proceedings before it in the control of its docket and in the interests

of justice.” 6 Furthermore, a district court may exercise this discretionary power sua sponte. 7

        Here, the Court finds that a 90-day stay is appropriate because the Louisiana Supreme

Court has ordered that Plaintiff’s counsel is suspended from the practice of law for one year and

one day, and that “all but ninety days of this suspension shall be deferred, subject to the condition

that, before being reinstated from the active period of this suspension, [Plaintiff’s counsel] shall

produce evidence to this court that she is in compliance” with certain conditions prescribed by the

Louisiana Supreme Court. 8 In addition, Plaintiff’s counsel will be granted an additional 30 days

to be reinstated to the practice of law. Accordingly,

        IT IS HEREBY ORDERED that the instant motion to stay is GRANTED. The above-

captioned action is STAYED and ADMINISTRATIVELY CLOSED for a period of 120 days.

        IT IS FURTHER ORDERED that a status conference is scheduled for October 6, 2021

at 3:00 PM.

        NEW ORLEANS, LOUISIANA, this ______
                                      2nd day of June, 2021.


                                                              ________________________________
                                                              NANNETTE JOLIVETTE BROWN
                                                              CHIEF JUDGE
                                                              UNITED STATES DISTRICT COURT


        5
            Id. at 254–55.
        6
            McKnight v. Blanchard, 667 F.2d 477, 479 (5th Cir. 1982).
        7
           See Begum v. Miner, 213 F.3d 639, at *1 n.1 (citing Murphy v. Uncle Ben’s, Inc., 168 F.3d 734, 737 n. 1
(5th Cir.1999) (“we have held that the district court may sua sponte stay a suit as a form of abstention.”)
        8
            Rec. Doc. 80-1 at 13–14.



                                                         2
